Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the application filed on 03/10/2021. 
Claims 1-20 are presented for examination. 
References in applicant's IDS form 1449 received on 08/25/2021 have been considered by the examiner. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Magpayo “US 2013/0073464 A1” (Magpayo).
Regarding Claim 1:  An intelligent enterprise system, said system comprising:
an input / output ([O) interface configured to receive information related to accounting information (at least see Magpayo Abstract; [0096]);
a processor interconnected with a memory configured to store received information from the IO interface, and analyze the information to provide timely vendor spend analytics (at least see Magpayo Abstract; [0102]-[0105]); and
a display device configured to display the provided timely vendor spend analytics (at least see Magpayo Abstract; [0102]]).
Regarding Claim 2:  The system of claim 1, wherein the received information includes spending by category (at least see Magpayo Abstract; Fig. 2;  [0102]).
Regarding Claim 3:  The system of claim 1, wherein the received information includes spending by vendor (at least see Magpayo Abstract; [0102]).
Regarding Claim 4:  The system of claim 1, wherein the received information includes spending over a time period (at least see Magpayo Abstract; [0102]).
Regarding Claim 5:  The system of claim 4, wherein the time period is a selected fiscal year (at least see Magpayo Abstract; [0102]).
Regarding Claim 6:  The system of claim 1, wherein the received information is processed by the processor using nearest neighbors propensity scoring to find exact matches (at least see Magpayo [0073]-[0079]).
Regarding Claim 7:  The system of claim 1, wherein the received information processed by the processor using fuzzy matching algorithm to identify matches (at least see Magpayo Abstract; [0073]).
Regarding Claim 8:  The system of claim 1, wherein the received information processed by the processor using at least two fuzzy matching algorithms to identify matches (at least see Magpayo Abstract; [0073]).
Regarding Claim 9:  The system of claim 1, wherein the matching is based on a cutoff score (at least see Magpayo Abstract; [0098]).
Regarding Claim 10:  The system of claim 1, wherein the parent company information is identified for at least one vendor (at least see Magpayo Abstract; [0073]).
Regarding Claim 11:  The system of claim 1, wherein a textual tokenization is performed (at least see Magpayo Abstract; [0114] and [0201]).
Regarding Claim 12:  The system of claim 1, wherein the OEM is learned based on the received information (at least see Magpayo Abstract; {0096]).
Regarding Claim 13:  The system of claim 1, wherein the taxonomy category is determined based on the received information (at least see Magpayo Abstract; [0071-[0075]]).
Regarding Claim 14:  The system of claim13, wherein at least one of a hybrid model combining a Support Vector Machine (SVM), a Random Forest (RF), a neural network (NN), and an expert system (ES) is utilized (at least see Magpayo [0367]).
Regarding Claim 15:  The system of claim 1, wherein the display device is configured to select vendor true spend, peer comparison, market insight and prescriptive insight aspects (at least see Magpayo Abstract; [0099]-[0103]).
Regarding Claims 16-20:  all limitations as recited have been analyzed and rejected with respect to claims 1-5.
Relevant Prior Art
The prior art made of record and not relied upon, which is considered pertinent to applicant's disclosure, are cited in the Notice of Reference Cited form (PT0-892).
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATEH M OBAID whose telephone number is (571)270-7121. The examiner can normally be reached Monday-Friday 8:00 A.M to 4:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FATEH M OBAID/Primary Examiner, Art Unit 3627